 

Exhibit 10.1

 

SEPARATION AGREEMENT AND FULL RELEASE

 

This Agreement and Full Release (the “Agreement”), dated as of February 9, 2018
is by and between Otto Kumbar, (the “Individual”) and Ocwen Financial
Corporation and Ocwen Mortgage Servicing, Inc., including without limitation
their parents, subsidiaries and affiliates (hereafter “Ocwen” or the “Company”).
In consideration of the mutual covenants and agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

1. Termination Date and Acknowledgments.

 

Individual and the Company will end their employment relationship on February 9,
2018 (“Termination Date”). Effective immediately on the Termination Date,
Individual agrees to irrevocably resign from any and all positions as an
officer, employee, director, member, manager or any other position he serves in
for Ocwen, including but not limited to President and Chief Executive Officer
and Director, Ocwen Mortgage Servicing, Inc. and Executive Vice President,
Lending, Ocwen Financial Corporation. Individual no longer will be authorized to
transact business or incur any expenses, obligations and liabilities on behalf
of the Company as of the Termination Date. Individual further agrees to return,
transfer and assign all of his shares of Class M preferred stock of Ocwen
Mortgage Servicing, Inc., being one thousand (1,000) such shares, to Ocwen
Mortgages Servicing, Inc., which shares shall be cancelled without payment of
any consideration to Individual, effective upon the Termination Date. Individual
also agrees not to seek reinstatement, future employment, or other working
relationship with the Company or any of its affiliates. Individual acknowledges
(i) receipt of all compensation and benefits for all hours worked through and
including the Termination Date as a result of services performed for the Company
which will be issued as part of his final paycheck as part of the customary
payroll schedule, except as further provided in this Agreement; (ii) Individual
is not entitled to any additional or future compensation or benefits arising out
of Individual’s employment with the Company, except for such compensation or
benefits, if any, arising under the retirement or welfare benefits or plans of
Ocwen to which Individual may be entitled by virtue of Individual’s employment
with the Company, subject in all cases to the terms and conditions of the plans
and agreements governing such benefits. Without limitation to the above,
Individual acknowledges and agrees that he is not entitled to any additional
incentive or other bonus type compensation other than what has been included
herein; (iii) Individual is not entitled to the vesting of any additional or
future equity awards (iv) Individual has reported to the Company any and all
work-related injuries which incurred during employment; (v) the Company properly
provided any leave of absence because of Individual’s or a family member’s
health condition and Individual has not been subjected to any improper
treatment, conduct or actions due to a request for or taking such leave; (vi)
Individual has had the opportunity to provide the Company with written notice of
any and all concerns regarding suspected ethical and compliance issues or
violations on the part of the Company or any other Released Parties; and (vii)
Individual has reported any pending judicial or administrative complaints,
claims, or actions filed against the Company or any other Released Parties.
Further, Individual agrees that he resigns from any and all positions as an
officer, employee, director, member manager or any other position he serves in
for Ocwen.

 



1

 

  

2. Consideration.

 

In consideration of Individual’s promises in this Agreement, the Company will
provide Individual the gross sum of $1,250,000.00, less applicable withholding
and taxes (the “Payment”). In addition, Ocwen will provide a full copy of the
MAX software to Individual at no cost. Any development done on the software will
be available back to Ocwen for no cost, and any 10% of any net income made from
the software will be paid to Ocwen up to a maximum of $6.5 million. The Payment
and the Relocation Reimbursement are contingent upon: (a) the Company’s receipt
of this fully executed agreement, (b) Individual’s agreed resignation as state
in paragraph 1 hereof, (c) the seven-day revocation period has passed without
revocation of this Agreement, (d) Individual has executed and returned the
Acknowledgment Form (Attachment A hereto) to the Company confirming Individual’s
decision not to revoke this Agreement, and (e) Individual has returned all
company property to the Company.

 

Amounts the Company is paying in consideration for the Agreement will be treated
as taxable compensation but are not intended by either party to be treated, and
will not be treated, as compensation for purposes of eligibility or benefits
under any benefit plan of the Company, to the extent not inconsistent with the
terms of the governing documents of the relevant plans. The Company will apply
standard tax and other applicable withholdings to payments made to Individual.
Individual agrees that the consideration the Company will provide includes
amounts in addition to anything of value to which Individual already is
entitled. The Company also will pay Individual any accrued but unused vacation
regardless of whether Individual signs this Agreement. As of the Termination
Date, Individual had accrued but not used 74 hours of PTO.

 

Individual acknowledges and agrees that the severance payment is in full
satisfaction of any amounts that may otherwise have been payable under any cash
bonus or incentive, equity or other arrangement. Individual acknowledges and
agrees that individual is solely responsible for the payment of all personal
income taxes or taxes of any other kind or nature, federal, state or local, due
on any amounts conveyed pursuant to this Agreement.

 



2

 

  

3. Full and Final Release.

 

In consideration of the benefits provided by the Company, Individual, for
Individual personally and Individual’s representatives, heirs, executors,
administrators, successors and assigns, fully, finally and forever releases and
discharges the Company and its affiliates, as well as their respective
successors, assigns, parents, subsidiaries, officers, owners, directors, agents,
representatives, attorneys, and employees (all of whom are referred to
throughout this Agreement as the “Released Parties”), of and from all claims,
demands, actions, causes of action, suits, damages, losses, and expenses, of any
and every nature whatsoever, individually or as part of a group action, known or
unknown, as a result of actions or omissions occurring through the date
Individual signs this Agreement. Specifically included in this waiver and
release are, among other things, claims of unlawful discrimination, harassment,
or failure to accommodate; claims related to terms and conditions of employment;
claims for compensation or benefits; claims for wrongful termination of
employment and/or claims under Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, the Age Discrimination in Employment Act, the
National Labor Relations Act (NLRA), the Virgin Islands Wrongful Discharge Act,
the Virgin Islands Civil Rights Act, the Virgin Islands Plant Closing Act, or
any other federal, state or local statute, rule, ordinance, or regulation, as
well as any claims in equity or under common law for tort, contract, or wrongful
discharge.

 



3

 

  

4. Agreement Not To Sue.

 

Other than an action for breach of this Release Agreement or as otherwise
provided in paragraphs 6, 7 and 8, Individual expressly acknowledges that if
Individual files any claim or lawsuit, or causes or aids any claim or
arbitration to be filed on Individual’s behalf, regarding any matter described
in this Release Agreement, the Company may be entitled to recover from
Individual some or all money paid under this Release Agreement, plus attorneys’
fees and costs incurred in defending against such action, to the extent
permitted by law.

 

5. Advice of Counsel, Consideration and Revocation Periods, Other Information.

 

The Company advises Individual to consult with an attorney prior to signing this
Agreement. Individual has 21 days to consider whether to sign this Agreement
from the date Individual receives this Agreement and any attached information
(“Consideration Period”). Individual must return this signed Agreement to the
Company’s representative identified below within the Consideration Period but
not prior to the Termination Date. If Individual signs and returns this
Agreement before the end of the Consideration Period, it is because Individual
freely chose to do so after carefully considering its terms. Additionally,
Individual shall have seven days from the date the Individual signs this
Agreement to revoke this Agreement by delivering a written notice of revocation
within the seven day revocation period to the same person as Individual returned
this Agreement. If the revocation period expires on a weekend or holiday,
Individual will have until the end of the next business day to revoke. This
Agreement will become effective on the eighth day after Individual signs this
Agreement provided Individual does not revoke this Agreement (Effective Date).
Any modification or alteration of any terms of this Agreement by Individual
voids this Agreement in its entirety. Individual agrees with the Company that
changes, whether material or immaterial, do not restart the running of the
Consideration Period.

 



4

 

  

6. No Interference with Rights.

 

Nothing in this Agreement is intended to waive claims (i) for unemployment or
workers’ compensation benefits; (ii) for vested rights under ERISA-covered
employee benefit plans as applicable on the date Individual signs this
Agreement; (iii) for vested rights under ERISA-covered employee benefit plans
that may arise after Individual signs this Agreement; (iv) for reimbursement of
expenses under the Company’s expense reimbursement policies; or (v) which cannot
be released by private agreement. In addition, nothing in this Agreement
including but not limited to the acknowledgments, release of claims, proprietary
information, confidentiality, cooperation, and non-disparagement provisions (i)
limits or affects Individual’s right to challenge the validity of this Agreement
under the ADEA or the OWBPA, (ii) prevents Individual from filing a charge or
complaint with or from participating in an investigation or proceeding conducted
by the Equal Employment Opportunity Commission, the Occupational Safety and
Health Administration, National Labor Relations Board, the Securities and
Exchange Commission, or any other any federal, state or local agency charged
with the enforcement of any laws, including providing documents or any other
information, without notice to the Company or (iii) limits Individual from
exercising rights under Section 7 of the NLRA to engage in protected, concerted
activity with other employees, although by signing this Agreement Individual is
waiving rights to individual relief (including backpay, frontpay, reinstatement
or other legal or equitable relief) in any charge, complaint, or lawsuit or
other proceeding brought by Individual or on Individual’s behalf by any third
party, except for any right Individual may have to receive a payment from a
government agency (and not the Company) for information provided to the
government agency.

 



5

 

  

7. Federal Defend Trade Secrets Act.

 

Notwithstanding the confidentiality and non-disclosure obligations in this
Release and otherwise, Individual understands that as provided by the Federal
Defend Trade Secrets Act, Individual will not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret made: (1) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney, and solely for the
purpose of reporting or investigating a suspected violation of law; or (2) in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.

 

8. Executive Cooperation.

 

Individual shall reasonably cooperate with Ocwen in connection with: (a) any
internal or governmental investigation or administrative, regulatory, arbitral
or judicial proceeding involving Ocwen with respect to matters relating to
Individual’s employment with Ocwen (collectively, “Litigation”); (b) any audit
of the financial statements of Ocwen with respect to the period of time when
Individual was employed by or provided services to Ocwen (“Audit”); and (c)
providing such other occasional advice, assistance and consultation as Ocwen may
reasonably request from time to time on matters with which Individual was
familiar and/or about which Individual acquired knowledge, expertise and/or
experience during the time that Individual was employed by Ocwen to help ensure
a smooth transition of his position; provided that such cooperation does not
unreasonably interfere with Individual’s then-current professional or personal
commitments. Individual acknowledges that such cooperation may include, but
shall not be limited to, Individual making himself available to Ocwen (or their
respective attorneys or auditors) upon reasonable notice for: (i) interviews,
factual investigations, and providing declarations or affidavits that provide
truthful information in connection with any Litigation or Audit; (ii) appearing
at the request of Ocwen to give truthful testimony without requiring service of
a subpoena or other legal process; (iii) volunteering to Ocwen pertinent
information related to any Litigation or Audit; and (iv) turning over to Ocwen
any documents relevant to any Litigation or Audit that are or may come into
Individual’s possession. Notwithstanding anything to the contrary, Individual
will have no obligation to act against his own legal or financial interests or
to forgo any constitutional rights (including, but not limited to, in connection
with any regulatory investigation), and this Section 8 will not affect his
Indemnification Rights. Ocwen and agrees to reimburse Individual for his time at
a rate consistent with his prior pay per hour and actual and reasonable expenses
in performing any services pursuant to this Section 8 that are requested by
Ocwen, provided that Individual promptly submits such expenses for reimbursement
along with reasonable and customary supporting documentation for the same. Any
such reimbursement shall be paid promptly after receipt by Ocwen of such
materials from Individual, and in all events not later than the end of the
calendar year following the calendar year in which Individual incurred the
related expenses.

 



6

 

  

9. Company Property and Confidential Proprietary Information.

 

Individual further agrees and covenants that Individual has not and will not
remove from the Company premises any item belonging to the Company and its
affiliates, including office equipment, files, business records or
correspondence, customer lists, computer data and proprietary or confidential
information (“Information”) and that Individual has not and will not disclose or
use any Information and/or trade secrets of the Company and its affiliates. To
the extent individual has Information in his possession, Individual agrees to
destroy or return to the Company prior to the Termination Date all confidential
and proprietary information and all other Company property, as well as all
copies or excerpts of any property, files or documents obtained as a result of
employment with the Company, except those items that the Company specifically
agrees in writing to permit Individual to retain. Individual agrees to keep all
such information confidential and not disclose or use the Information for any
purpose, or divulge or disclose that Information to any person other than
employees of the Company, except as compelled by legal process or pursuant to
paragraph 6 and 7 of this Agreement. In addition, Individual reaffirms his
obligations pursuant to the Intellectual Property and Confidentiality Agreement
signed by him.

 



7

 

  

10. Post-Employment Restrictions.

 

Individual acknowledges that during his time of employment he was provided
access to confidential information and Company’s clients, customers and others
with whom the Company has formed valuable business arrangements. Therefore, the
Individual agrees that he will refrain from using such confidential information
to take any action that would interfere with, diminish or impair the valuable
relationships that the Company has with its clients, customers and others with
which the Company has business relationships or to which services are rendered.
Because of the reasons stated above, the individual also agrees to refrain from
using such confidential information to recruit or otherwise solicit for
employment or induce to terminate the Company’s employment of or consultancy
with, any person (natural or otherwise) who is or becomes an employee of the
Company; or assist with others engaging in any of the foregoing. Further, the
Individual agrees that he will not:

 

(a) For a period of two (2) years following the date of this Agreement take any
action that would interfere with, diminish or impair the valuable relationships
that the Company has with its clients, customers and others with which the
Company has business relationships or to which services are rendered;

 

(b) For a period of two (2) years following the date of this Agreement recruit
or otherwise solicit for employment or induce to terminate the Company’s
employment of or consultancy with, any person (natural or otherwise) who is an
employee of the Company, or hire any such employee, as the case may be; or

 

(c) For a period of two (2) years following the date of this Agreement assist
with others engaging in any of the foregoing.

 

(d) Company agrees that Individual can establish a mortgage broker.

 



8

 

  

11. Subpoena.

 

Except as provided in paragraphs 6, 7 and 8, Individual further agrees not to
testify for, appear on behalf of, or otherwise assist in any way any individual
or company in any claim against Ocwen except, unless, and only pursuant to a
lawful subpoena or other legal process issued to Individual. If such a subpoena
is issued, Individual will immediately notify Ocwen’s Legal Department and
provide it with a copy of the subpoena, unless the subpoena reflects that Ocwen
has already received a copy.

 

12. Action for Breach.

 

Violation of any provision of this Agreement by Individual will subject
Individual to an action for breach of this Agreement, and an action to obtain
reimbursement of all monies paid pursuant to Paragraph 2 of this Agreement.

 

13. Arbitration.

 

Any dispute arising out of or related in any way to this Agreement shall be
settled exclusively by final and binding arbitration before a neutral arbitrator
pursuant to the American Arbitration Association’s (“AAA”) Employment
Arbitration Rules (“AAA’s Rules”), a copy of which is available at www.adr.org.
In addition, Individual reaffirms the Pre-Employment Dispute Resolution
Agreement and Employment Dispute Resolution Agreements signed by him. By way of
example only, some of the types of claims subject to final and binding
arbitration include claims alleging breach of this Agreement; or any claims the
Company may have against Employee. This agreement to arbitrate extends to
disputes with or claims against the Discharged Parties (as intended third party
beneficiaries of this Agreement), and survives beyond the Effective Date. AAA’s
Rules will govern the allocation of costs and expenses except as otherwise
agreed and set forth below. If an employee initiates arbitration by submitting a
written claim to the Company Human Resource Manager (or other designated
representative of the Company), unless Employee elects otherwise, the Company
(or the third party beneficiary, if applicable) will be responsible for the
filing fee charged by AAA, as well as AAA’s daily administrative fees, the cost
of hearing location, and the compensation and travel expenses of the Arbitrator.
The arbitration hearing shall take place in West Palm Beach, Florida.

 

The Arbitrator shall have authority to hear and rule on a motion to dismiss
and/or a motion for summary judgment by any party. The arbitrator shall also
arbitrate the issue of arbitrability of any claim. The arbitrator shall decide
all issues of arbitrability including, but not limited to, any defenses to
arbitration based on waiver by litigation conduct, or any other type of waiver,
delay, or like defense. The arbitrator shall also decide whether any and all
conditions precedent to arbitrability have been fulfilled. All matters of
substantive and procedural arbitrability shall be decided exclusively by
arbitration.

 

Special Note: This agreement to arbitrate affects your legal rights. You may
wish to seek legal advice if you have any question about the effect of this
agreement to arbitrate on your rights.

 



9

 

  



14. Agreement of the Parties And  Other Acknowledgements.





 

The parties agree that this Agreement sets forth all the promises and agreements
between them and supersedes all prior and contemporaneous agreements,
understandings, inducements or conditions, express or implied, oral or written,
except as contained herein. Notwithstanding any term contained herein,
Individual acknowledges and reaffirms his obligations in the Employee
Intellectual Property Agreement (attached hereto) and understands that those
obligations remain effective following his separation from the Company.

 

Both parties acknowledge that they have had the opportunity to freely consult,
if they so desire, with attorneys of their own choosing prior to signing this
document regarding the contents and consequences of this document. The parties
understand that the payment and other matters agreed to herein are not to be
construed as an admission of or evidence of liability for any violation of the
law, willful or otherwise, by any person or entity.

 

Individual further acknowledges that he fully understands the terms and contents
of this Agreement and voluntarily, knowingly, and without coercion enters into
this Agreement.

 

The Parties acknowledge that this Agreement is deemed to have been drafted
jointly by the parties and, in the event of a dispute, shall not be construed in
favor of or against any party by reason of such party’s contribution to the
drafting of the Agreement.

 

In the event any provision of this Agreement is determined to be unenforceable
by any trier of fact, the remaining provisions of this Agreement shall
nevertheless remain in full force and effect. In the event any claim or dispute
arising out of or relating to this Agreement is determined to be non-arbitrable
by an arbitrator or any court of law, the Parties hereby waive and give up the
right to a trial by jury, and agree that any such claim or dispute will be
settled by a court of the State of Florida having jurisdiction to do so and not
by a jury. The Parties specifically agree that the Superior Court and the
District Court of Palm Beach County, FL have sole and exclusive jurisdiction
over any such claim or dispute determined to be non-arbitrable.

 



10

 

  

15. Choice of Law, Jurisdiction and Venue and Jury Waiver.

 

It is the intention of the parties hereto that all questions with respect to the
construction of this Agreement and the rights and liabilities of the parties
hereunder shall be determined in accordance with the laws of the U.S. Virgin
Islands, without regard to conflict of law principles. Any non-arbitrable
dispute with respect to this Agreement or Individual’s employment with the
Company which requires intervention by a court of law shall be decided in the
district or federal courts located in St. Croix, Virgin Islands. The parties
further expressly waive any and all objections they may have to venue in any
such courts. The parties knowingly and voluntarily waive any right which either
or both of them shall have to receive a trial by jury with respect to any
claims, controversies or disputes which arise out of or relate to this Agreement
or Individual’s employment with the Company.

 

16. No Admission of Liability.

 

Nothing in this Release Agreement shall be construed to be an admission of
liability by the Company and its respective parent company, subsidiaries,
affiliates, predecessors, successors and assigns, and their officers, directors,
shareholders, principals, employees, insurers, and agents for any alleged
violation of any of Individual’s statutory rights or any common law duty imposed
upon the Company.

 

17. Successors and Assigns.

 

Except as otherwise provided in specific provisions above, this Release
Agreement shall be binding upon and inure to the benefit of Individual,
Individual’s spouse, Individual’s heirs, executors, administrators, designated
beneficiaries and upon anyone claiming under Individual or Individual’s spouse,
and shall be binding upon and inure to the benefit of the Company and its
successors and assigns. Individual warrants and represents that, except as
provided herein, no right, claim, cause of action or demand, or any part
thereof, which Individual may have arising out of or in any way related to
Individual’s employment with the Company, has been or will be assigned, granted
or transferred in any way to any other person, entity, firm or corporation, in
any manner, including by subrogation or by operation of marital property rights.

 



11

 

  

18. Exemption from § 409A of the Internal Revenue Code of 1986, as amended (the
“Code”).

 

All payments due under this Release Agreement will be paid no later than March
15, 2018. It is the intent of the Parties that all such payments are to be
considered to be short-term deferrals to which Code Section 409A is not
applicable by reason of Treasury Regulation Section 1.409A-1(b)(4).

 

IN WITNESS WHEREOF, the parties hereby voluntarily and knowingly enter into this
unconditional Agreement and Full Release.

 



  /s/ Otto Kumbar   Otto Kumbar



 



12

 

  

  OCWEN FINANCIAL CORPORATION         By: /s/ Timothy M. Hayes   Title: EVP &
General Counsel       OCWEN MORTGAGE SERVICES, INC.         By: /s/ Timothy M.
Hayes   Title: EVP & General Counsel

 



13

 

 

